 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANETIRONY CLERVRAIN,                             No. 2:18-cv-1716 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    MARY M. MITCHELL,
15                       Defendant.
16

17          Plaintiff, a federal prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the certificate portion of the in forma pauperis application has not been

20   filled out and signed by an authorized prison official. See 28 U.S.C. § 1915(a)(2). Plaintiff will

21   be provided another opportunity to submit a fully completed application to proceed in forma

22   pauperis.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. The Clerk of the Court shall provide plaintiff with another copy of the in forma

25   pauperis application used by this court; and

26          2. Plaintiff shall submit, within thirty days from the date of this order, a fully completed

27   in forma pauperis application.

28   ////
                                                        1
 1            3. Plaintiff’s failure to comply with this order will result in a recommendation that this

 2   action be dismissed without prejudice.

 3   Dated: October 29, 2018

 4

 5

 6

 7

 8

 9   /DLB7;
     DB/Inbox/Routine/cler1716.3c
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
